PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Roys et al.
Application No. 17/329,006
Filed: 24 May 2021
For: SYSTEM AND METHOD FOR MOUNTING LED LIGHT MODULES
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182 filed August 20, 2021, to correct the misidentification of the actual applicant. 

The petition under 37 CFR 1.182 is GRANTED.  

Petitioners filed the present petition with the required petition fee seeking to remove RetroLED Components, LLC as the applicant and identify the inventors as the correct applicant. Petitioners asserts they inadvertently identified RetroLED Components, LLC as the applicant on the Application Data Sheet (ADS) filed August 20, 2021. Petitioner indicate the inventors did not assign this patent application to RetroLED Components, LLC. Petitioners states the inventors are the actual applicants in this application. With the petition, petitioner submitted a $210 petition fee and a marked-up ADS, deleting the original Applicant Information with strike-through to reflect the inventors as the applicant.   

After careful review of the information presented, the Office finds the petition meets the requirements of 37 CFR 1.182 to correct the misidentification of the actual applicant.  Specifically, petitioners have shown that RetroLED Components, LLC is not a proper applicant under the statute (35 U.S.C. 118). Therefore, on petition, the Office will remove RetroLED Components, LLC as the applicant and identify the inventors as the applicants in this application.  

The Office has updated its records to reflect the inventors as the applicants. A corrected filing receipt accompanies this decision.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET